Citation Nr: 0842018	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, status post discectomy and fusion, currently 
evaluated as 40 percent disabling, for the period from 
February 3, 2005 to February 26, 2008.

2.  Entitlement to an increased rating for lumbar disc 
disease, status post discectomy and fusion, currently 
evaluated as 40 percent disabling, for the period beginning 
May 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.

In June 2003, the Board issued a decision granting a 40 
percent evaluation for the veteran's back disability, 
effective August 22, 2001. In July 2003, the RO issued a 
rating decision in accordance with the June 2003 Board 
decision. In November 2003, the veteran requested an increase 
in his disability rating and individual unemployability, both 
of which were denied by the RO in a July 2004 rating 
decision.

In February 2005, the veteran stated his condition had 
worsened and requested an increased rating. In a June 2005 
rating decision, the RO continued the 40 percent disability 
rating.  The veteran filed a substantive appeal. 

The veteran appeared and testified before the undersigned 
Veterans Law Judge in October 2006. A transcript is of 
record.

This matter was remanded by the Board in November 2007 for 
further evidentiary development.

At issue before the Board is a 40 percent disability 
evaluation for lumbar disc disease, status post discectomy 
and fusion for the period from February 3, 2005 (the date of 
his request for an increased rating) to February 26, 2008 
(the day prior to the veteran's back surgery); from February 
27, 2008 to April 30, 2008, the veteran was assigned a 100 
percent temporary total disability rating during post-
surgical convalescence; and effective May 1, 2008, the 
veteran was returned to a 40 percent disability evaluation 
for his lumbar disc disease by the RO. 

The issue of entitlement to an increased rating for lumbar 
disc disease, status post discectomy and fusion, currently 
evaluated as 40 percent disabling for the period beginning 
May 1, 2008 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from February 3, 2005 to February 26, 
2008, the veteran's lumbar disc disease, status post 
discectomy and fusion has been primarily manifested by pain 
on use with lumbar spine flexion at approximately 75 degrees.

2.  The veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

3.  The veteran does not have a diagnosis of intervertebral 
disc syndrome.


CONCLUSION OF LAW

For the period from February 3, 2005 to February 26, 2008, 
the criteria for an evaluation in excess of 40 percent for 
lumbar disc disease, status post discectomy and fusion, have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5010-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claims. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In an April 2005 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate an increased rating claim, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. A June 2006 letter additionally 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the criteria for rating a back disability in the February 
2006 statement of the case. Additionally, the essential 
fairness of the adjudication process was not affected by this 
error as the August 2008 supplemental statement of the case 
readjudicated the increased rating claim after the February 
2006 statement of the case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA medical records, hearing 
testimony, lay statements from the veteran, and appropriate 
VA medical examinations. Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on a claim, where the evidence of record, 
taking into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim. 


The Merits of the Claim

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

For the period from February 3, 2005 to February 26, 2008.

The veteran contends that his back disability is more severe 
than the current 40 percent disability evaluation assigned 
reflects. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record, and because the preponderance of the 
evidence is against the claim, the appeal will be denied. 
Massey, supra.; Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Here, the veteran filed a claim for an increased rating in 
February 2005. The veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5235 to 5243 in a February 
2006 statement of the case.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2008). The Board notes the veteran is 
service-connected for left lower extremity radiculopathy 
associated with lumbar disc disease evaluated as 10 percent 
disabling and right lower extremity radiculopathy associated 
with lumbar disc disease evaluated as 10 percent disabling.

As noted above, neurological manifestations associated with 
his left lower extremity have been rated separately. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2008).

In May 2005, the veteran underwent a VA examination. The 
veteran reported constant low back pain without radiation to 
the lower extremities. The pain was not intensified nor 
relieved by anything. Upon examination, there was no 
tenderness or paraspinal spasm. Straight leg raising was 
negative bilaterally. Range of motion indicated forward 
flexion to 75 degrees, backward extension of 25 degrees, 
right and left lateral flexion of 25 degrees, right and left 
rotation of 35 degrees. There was no objective evidence of 
pain on motion. X-ray studies indicated lumbar scoliosis 
convex to the right. There was evidence of a posterior fusion 
identified at L4-5 with evidence of laminectomy at L5, with 
pedicular screws transfixing L5 and S1. There was mild disc 
space narrowing at L5-S1 and there was minimal anterior 
displacement of L5 on S1. The examiner noted postoperative 
changes at L5-S1 with no significant interval change since 
the prior study. The examiner diagnosed degenerative disc 
disease of the lumbosacral spine status post laminectomy. 
There was evidence of mild to moderate decreased motion and 
excess fatigability. The examiner stated there was no 
additional limitation of motion due to pain because the 
veteran's pain was constant. There was no evidence of 
associated symptoms such as weight loss, fevers, malaise, or 
dizziness. Pain was virtually constant so there were no 
specific flare ups. The veteran did not use and did not 
require an assistive device such as a cane, crutch or walker. 
He did wear a back brace. He had not worked for the past two 
years. There was no prosthesis and no ankylosis. Active and 
passive ranges of motion were identical. There was no history 
of physician prescribed bedrest within the past 12 months.

A December 2007 VA orthopedic progress note indicated the 
veteran reported the inability to work due to severe back 
pain, which the examiner characterized as discogenic back 
pain. The veteran reported the need to constantly move and 
that he could only sit in one position for approximately five 
minutes after which he had to lean forward, to the side, or 
stand up to relieve his pain. On examination, there was no 
weakness in his bilateral extremities throughout all muscle 
groups and he was nororeflexive throughout. Imaging studies 
indicated concordant pain of 10/10 at the L4-5 level above 
his prior arthrodesis and non-concordant pain with a pain 
level of 2/10 in his non-affected L3-4 control disc. The 
examiner discussed the possibility of surgical intervention 
with the veteran.

Under the regulations in effect when the veteran filed his 
claim for an increased rating, the criteria for evaluating 
disorders of the spine, including spinal fusion,  provides 
for the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5241. This formula assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire thoracolumbar spine, a clinical 
finding not shown to be present in the veteran's case. 
Unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation. The pain and functional limitations 
caused by the spinal fusion are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 40 percent rating.

As noted above, during the June 2005 VA examination, the 
examiner reported that ankylosis has not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's spinal fusion has not been 
characterized or diagnosed as intervertebral disc syndrome. 
As such the schedular criteria used to evaluate 
intervertebral disc syndrome are not for application in this 
case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the veteran's complaints of 
pain, it is noted that the 40 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired.



ORDER

Entitlement to an increased rating for lumbar disc disease, 
status post discectomy and fusion, currently evaluated as 40 
percent disabling, for the period from February 3, 2005 to 
February 26, 2008, is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain a VA medical opinion and/or 
examination to determine the progress of the veteran's 
recovery from his back surgery or if there is a need of 
further convalescence.

In October 2006 Board hearing testimony, the veteran stated 
that he was undergoing additional back surgery.  In November 
2007, the Board remanded this case to obtain a VA examination 
by an orthopedic specialist.

In February 2008, the veteran underwent an additional spinal 
fusion. The RO increased the veteran's evaluation to 100 
percent disabling effective February 27, 2008, the date of 
the veteran's surgery.

 In May 2008, a VA examination was conducted. As noted, the 
veteran's disability picture is complex and includes at least 
two post-service fusions, one which occurred during the 
appeal period. 

Effective May 1, 2008, the RO reduced the veteran's 100 
percent convalescent rating to 40 percent disabling.

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings. It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release. 

In order to attain the temporary total disability rating, the 
veteran must demonstrate that his service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more. 38 
C.F.R. § 4.30(a).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e). 
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating. 38 
C.F.R. § 4.30. 

Additionally, and relevant to the instant case, § 4.30 
further authorizes extensions of the temporary total rating 
when supported by the record in increments of 1, 2 or 3 
months beyond the initial 3 months granted. 38 C.F.R. § 
4.30(b)(1).

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30. See Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 
430 (1998). Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

At the outset of this discussion, the Board notes that 38 
C.F.R. § 4.30(b)(2) refers to special circumstances under 
which an extension of a temporary total rating can be granted 
for a period of up to 1 or more months up to 6 months beyond 
the initial 6 months under paragraph (a)(2) and (3) of this 
section upon approval of a Veterans Service Center Manager. 
There are no provisions in 38 C.F.R. § 4.30 that provide for 
granting a temporary total rating for convalescence for 
longer than a one year period following the treatment at 
issue. 

The veteran's disabilities are currently evaluated as 
follows: lumbar disc disease, status post discectomy and 
fusion at 40 percent disabling; left lower extremity 
radiculopathy associated with lumbar disc disease at 10 
percent disabling; right lower extremity radiculopathy 
associated with lumbar disc disease at 10 percent disabling, 
for a total disability rating of 50 percent.

In the May 2008 VA examination, the examiner stated there was 
no question that at the present time, the veteran's back 
problem and the radiation to the left thigh caused him to be 
significantly incapacitated. The examiner stated "there 
[was] no way that he [could] perform any kind of work at the 
present time." The examiner concluded, however, that the 
veteran should improve, and when he did, he should be capable 
of performing light work. The examiner further stated the 
veteran's thigh pain and his urinary urgency were likely 
related to the back problem.

This is significant as it raises a question of whether a 
temporary total convalescence rating is warranted for a 
period of time during the appeal period. 38 C.F.R. § 4.30.

There is no subsequent evaluation of record indicating 
whether the veteran was fit to return to work, or whether 
further convalescence is required. The RO should seek a VA 
medical opinion from the May 2008 VA examiner as to when the 
veteran has yet recovered from his back surgery or has a need 
for further convalescence. 

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for lumbar disc disease, status post discectomy and 
fusion, for the period beginning May 1, 2008. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain clarification 
from the VA examiner who conducted the 
May 2008 VA examination, or, if the 
examiner is no longer employed at VA, 
obtain a VA orthopedic medical opinion 
and/or examination. The purpose of this 
remand is to obtain a VA medical 
opinion as to when the veteran has yet 
recovered from his back surgery or is 
in need of further convalescence.  

The following considerations will govern 
the examination:

(a) The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the 
examiner, the veteran may be scheduled 
for further medical examinations. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted 
above. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state. 

2.	After completing any development 
actions it deems appropriate, the 
RO/AMC should readjudicate the claim of 
entitlement to an increased evaluation 
for lumbar disc disease, status post 
discectomy and fusion, currently 
evaluated as 40 percent disabling, for 
the period beginning May 1, 2008, to 
include an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30 
beyond May 1, 2008, based on the need 
for convalescence following surgery for 
the veteran's service-connected back 
disability.  

3.	Following such development, the RO/AMC 
should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation purposes). 
If any such action does not resolve the 
claims, the RO/AMC shall issue the 
veteran a Supplemental Statement of the 
Case. Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


